Citation Nr: 1525644	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-34 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Whether the Veteran's appeal of a denial of entitlement to service connection for an acquired psychiatric disability, to include whether new and material evidence has been received to reopen a claim of service connection posttraumatic disorder (PTSD), was timely.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which-in pertinent part, denied a TDIU.

An August 2010 rating decision proposed to reduce the evaluation of the Veteran's service-connected diabetes mellitus type 2 from 20 to 10 percent.  A November 2010 rating decision effected that reduction, and the Veteran appealed the reduction.  A September 2013 rating decision increased the rating for the diabetes mellitus from 10 to 20 percent, effective in September 2011.  Upon receipt of the Statement of the Case (SOC) related to the appeal of the reduction, however, the Veteran indicated on his Substantive Appeal (VA Form 9) that he only desired to perfect the appeal related to a TDIU.  See 38 C.F.R. §§ 20.200, 20.202 (2014).  Hence, the issue of the reduction of the rating for the diabetes mellitus is not before the Board and will not be addressed in the decision below.

The issue of entitlement to service connection for peripheral neuropathy of each lower extremity, and hypertension, both as due to service-connected diabetes mellitus, have been raised by the record in statements of the Veteran dated in October 2011 and November 2013, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The record also raises claims of entitlement to an acquired psychiatric disorder other than PTSD.  The initial denial in September 1996 clearly did not consider service connection for an acquired psychiatric disorder more generally.  Indeed, the RO noted treatment for anxiety and depression but denied the claim on an absence of evidence showing PTSD.  Thus, the component of the claim not involving PTSD is deemed to be an original, previously unadjudicated claim.  Moreover, in light of the previous unappealed denial on the issue of PTSD in September 1996, the Board has recharacterized the claim as indicated on the title page.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Documentation in the claims file reflects that the Veteran is self-employed, with an "internet business".  See May 2010 VA examination.  He has not maintained full time employment since 1995.  In addition to assertions as to how his acquired mental disorders impact his ability to obtain and maintain substantially gainful employment, the Veteran also asserts that his service-connected bilateral hearing loss makes it difficult for him to pursue his work; and, that diabetic neuropathy of the lower extremities has rendered him unable to stand for long periods of time, which is required for his work.

The examinations of record are too dated to provide an accurate representation of the current disability picture, and the asserted secondary claims have not been adjudicated by the AOJ.

A July 2012 rating decision denied entitlement to service connection for PTSD, and an RO letter also dated in July 2012 informed the Veteran of the decision.  In November 2013, the RO received a Notice of Disagreement (NOD) from the Veteran.  In a letter dated in May 2014, the RO informed the Veteran that his NOD was untimely and would not be accepted.  See 38 C.F.R. § 20.302 (2014).  In an August 2014 letter, the Veteran disagreed with that determination.  A determination that an appeal is untimely is an appealable issue.  There is no indication in the claims file that a SOC on the issue has been issued.  Therefore, the Veteran is entitled to a SOC on the issue. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall issue a SOC with regard to whether the Veteran's appeal of the issue of denial of entitlement to service connection for PTSD was timely.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should this claim be returned to the Board.  38 U.S.C.A. § 7104 (West 2014).

2.  The AOJ shall adjudicate the referred service connection claim and the claims related to lower extremity peripheral neuropathy and hypertension associated with diabetes mellitus.

3.  After obtaining all related treatment records generated since SOC, the AOJ will also arrange current examinations to determine the current severity of the service-connected bilateral hearing loss and diabetes mellitus.  Ask the examiners to assess the occupational impairment of each disability.  The examiners should provide a full explanation for any and all opinions rendered.

4.  After completion of all of the above, the AOJ shall re-adjudicate the claims on appeal de novo.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







